department of the treasury internal_revenue_service washington d c date gl-810676-98 uilc sec_6103 number release date internal_revenue_service national_office chief_counsel_advice memorandum for benjamin r duncan assistant district_counsel los angeles district_counsel cc wr lad la from david fish chief branch disclosure litigation cc el d subject irs ftb joint check cashing project this chief_counsel_advice responds to your e-mail dated date this document is not to be cited as precedent in an date memorandum to your office the manager of the group outlined four questions regarding the above captioned check cashing project and requested counsel’s assistance to address those questions this opinion addresses those four questions sec_6103 provides that federal tax returns and return_information may be disclosed to state tax officials upon written request by the head of the state taxing authority for the purpose of and only to the extent necessary in the administration of state tax laws this written request must be made by the head of the state tax agency designate the individuals who are the representatives of the state taxing authority to receive the information and not name the chief_executive_officer of the state or any person who is not an employee of the taxing authority as the representatives to receive tax information 106_f3d_833 8th cir generally the basic and or implementing agreement between the irs and the state taxing agency is sufficient for the exchange of the requested tax information assuming the information requested comes within the terms of the implementing agreement if however the information does not come within the terms of the implementing agreement the irs should obtain a separate written request from the head of the state tax agency gl-810676-98 the first question raised in the date memorandum is whether exam can use information that was obtained during an ftb examination through taxpayer requests third parties and bank subpoenas to establish deficiencies generally exam may use information obtained from any source including the ftb to establish deficiencies without raising sec_6103 issues the second question is whether ftb officials may be used as experts and or witnesses for irs unagreed cases under sec_6103 the irs may make disclosures to the state tax agency for the administration of state tax laws however under sec_6103 the irs may not make disclosures to the state tax agency for the purpose of administering federal tax laws ftb officials who act as witnesses or experts for irs unagreed cases should be treated for sec_6103 purposes like any other fact witness sec_6103 or an expert witness sec_6103 the third question is whether under sec_6103 revenue agents may testify on information and or oral testimony obtained during an irs examination that is later sent to the ftb for use in their income_tax examination under sec_6103 the irs may disclose returns or return_information to state tax officials for the administration of state tax laws the state has the authority to then use or disclose the returns or return_information which includes the testimony of revenue agents under sec_6103 in a state judicial or administrative_proceeding pertaining to tax_administration further the revenue_agent would have to be authorized under sec_301_9000-1 to provide testimony in the state proceeding the fourth question is whether under sec_6103 exam is allowed to disclose information obtained during an examination or information obtained through use of a summons to the ftb under sec_6103 exam is permitted to disclose information obtained during an examination or information obtained through use of a summons to the ftb provided that the requirements of sec_6103 as outlined above have been met if you have any questions please call
